Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischer (20140035782).
Regarding claims 11, 17-18, Fischer discloses a device of a mobile unit (see Fig. 8), device (location server, Fig. 7) and a method (Devices, Methods, and Apparatuses for Mobile Device Acquisition Assistance, title) comprising:
a positioning system(SPS receiver 613, Fig. 8); 
a transmitter (communication interface 620)(wireless transmitter or receiver, modem, 
antenna, etc., paragraph 0077); 
a receiver; and 
a processor (Processing unit 610, paragraph 0074); 
wherein: 
the positioning system is configured to acquire a rough position of the mobile unit; and
the processor is configured to: 

transmit the reference region via the transmitter (communication interface 620 in Fig. 8) to an external server that is configured to:
based on the reference region, determine correction data describing a deviation of the rough position of the mobile unit from a highly accurate position of the mobile unit (acquire signal at mobile and estimate position, article 415 in Fig. 5); 
ascertain a deviation of the correction data from reference correction data that is assigned to the reference region (compare computed position estimate with initial estimate location, article 420 in Fig. 5); and 
based on the ascertained deviation of the correction data from reference correction data, send the correction data to the mobile unit (update location server uncertainty database, 425 in Fig. 5);
determine the highly accurate position of the mobile unit based on the rough position and the correction data received via the receiver from the external server (database provides confidence level in helping mobile acquiring position); and 
operate the mobile unit based on the determined highly accurate position.
Regarding claim 12, Fischer discloses wherein the sending of the correction data takes place in response to the ascertained deviation of the correction data from reference correction data being greater than a reference deviation, according to defined criteria (see Fig. 6, 445 area is more accurate than the 440).

Regarding claim 14, Fischer discloses wherein the determination of the correction data based on the reference region includes compensating for sources of error that contribute to the deviation of the rough position from the highly accurate position (if the server indicates that the search windows and any provided confidence are not reliable, the target may proceed to search the entire possible range of frequencies and code phases, paragraph 0059).
Regarding claim 16, Fischer discloses wherein the determination of the correction data is based on a received intended use of the highly accurate position (search window and confidence value is the intended use of location estimation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (20140035782).
Regarding claim 19, Fischer does not specifically disclose the determination of the reference region depending on a driver assistance function that requires the highly accurate position. However, it is known in the art, driver assistance in modern automobiles requires accurate position/location for navigation, it would have been obvious to apply the acquisition assistance in the driver assistance system in order to achieve accuracy and safety.


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov